Appeal from a judgment of the County Court of Cortland County (Ames, J.), rendered June 20, 2006, convicting defendant upon his plea of guilty of three counts of the crime of burglary in the second degree.
Satisfying three separate indictments, defendant pleaded guilty to three counts of burglary in the second degree and was thereafter sentenced to, among other things, a concurrent prison term of six years for each crime, followed by five years of postrelease supervision. Defendant now appeals.
We affirm. Contrary to defendant’s assertion, the record establishes that he validly waived his right to appeal. Defendant *1108executed—in open court—three written appeal waivers, one for each indictment, all of which indicated that he had been counseled by his attorney regarding his right to appeal and the manner in which the appellate process works, the consequences of which were reviewed by County Court during the plea colloquy and at sentencing (see People v Lopez, 6 NY3d 248, 256-257 [2006]; People v Wright, 34 AD3d 940, 940 [2006], lv denied 8 NY3d 886 [2007]; see also People v Callahan, 80 NY2d 273, 280 [1992]). Given the foregoing, defendant is precluded from attacking the sentences imposed as harsh and excessive (see People v Sawyer, 41 AD3d 1089, 1090 [2007], lv denied 9 NY3d 926 [2007]; People v Tedesco, 38 AD3d 1102, 1103 [2007], lv denied 8 NY3d 991 [2007]).
Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.